Title: John Quincy Adams to John Adams, 19 October 1790
From: Adams, John Quincy
To: Adams, John


Dear Sir.
Boston October 19. 1790.
I have a Letter from you which has called forth the few remaining sparks of my attenion to politics— Were my own mind at ease, I should at the present time enter more than ever into the spirit of speculation upon public affairs. The prospect is really glorious; but it is perhaps impossible, at least for a man whose patriotism is not tinctured with more heroism than mine, to consider the general prosperity with such peculiar pleasure, when he is not one of the individuals who derive any immediate advantage from it, as when the fabric of his patriotic ardour is supported by the firm pillars of private interest. I feel myself growing more and more selfish and contracted in my Sentiments from day to day; and I am perswaded I shall never be much of a philanthropist or even of a Patriot, untill I have more reason to be pleased with my own Situation and prospects.
However, it was politics that I professed to make the subject of my Letter when I began, and to them I will return after this digression, which I am afraid will not please you so much as the remainder of the Letter.
I have attended Town-meeting, Sir, and it was upon the occasion of the choice of Representative for the district. I was indeed not a little diverted at the scene, and derived I believe some little Instruction as well as Entertainment from it. Three fourths of the Votes in this Town were indeed for Mr: Ames, and this perhaps may enable you to form an opinion respecting the popularity of the general Government in this State. Mr: Gerry too is reelected in the district of Middlesex, notwithstanding the whole personal interest of Mr: Gorham and his friends was very strenuously exerted to operate a change. There was not even the pretence of opposing a candidate to Mr: Goodhue, and Mr: Sedgwick is also rechosen by a surprizing majority of votes in his district; these are premisses from which much more accurate conclusions may be drawn, than from the senseless bawlings of a miserable faction; who are reduced to the last resource of making up in unheeded clamour, their total deficiency of influence and power.— The real fact is that the new Government is very rapidly acquiring a broad and solid foundation of popularity.— It possesses in my opinion the confidence of the people in this State to a more eminent degree than any other Government upon Earth can boast of: and it appears to me to have already acquired a stability, as astonishing as the revolution it has produced in the face of our affairs.
The effects of that revolution are already felt in a very high degree in this part of the Country. Our Commerce is increasing and extending; our manufactures multiplying very rapidly, our agriculture flourishing; industry has resumed the place which it had resigned for some time to idleness and luxury; and is seldom without employ. I am informed that the mechanics of almost every description in this Town are at present more constantly busy than they have been at any period since the Revolution. The population of the Town has increased from 14000 to 18000 inhabitants since the year 1784. And the property has augmented in a much greater proportion. 1200 people are employed by one manufacture which has been only three or four years established; that of wool cards. That of Sail-Cloth, equally recent gives bread to several hundreds more: Paper hangings have become even an article of exportation from hence. Near four hundred tons of hemp, I hear have been raised this Season, within the State. This is a new Article of cultivation, and even so late as the last year there were not more than 30 tons raised within the Commonwealth. It is found to be a very profitable article, and in all probability in the course of two or three years will cease to be imported altogether; and from a calculation which I have seen we might export it and easily undersell the Russians. There is a Coll: Wood in Charlestown who has raised more than three tons upon six acres of his land, and the produce of that small field will neat him 300 dollars. There is undoubtedly a connecting chain, the commune vinculum, between, all the various employments of mankind, as well as between the liberal arts & Sciences. The farmer, The tradesmen, the mechanic and the merchant, are all mutually so dependant upon one another for their prosperity, that I really know not whether most to pity the ignorance or to lament the absurdity of the partial politicians, who are constantly erecting an imaginary wall of separation between them.
The health of the Governor has been better for these two months, than for several years before. There is I think a probability that he will hold the chair of State for many years to come. It will not I presume be contested him; and indeed the bitterness of parties has been tempered very much by the favourable alteration in the public affairs. The Public Peace, and public Prosperity, appear in this instance to have possessed a mutual acting and reacting power to establish and confirm each other.
I believe no experiments have been made upon me in order to discover my political Sentiments. I have not importance enough to make it worth their while.— I have the advantage of being compleatly neglected in this line, as well as in that of my profession. But “Sweet are the uses of adversity.”
In the stagnation of our own politics, the people who have a fondness for the subject turn their attention to those of Europe, which seems to be now as much as ever it could be un repaire d’horreurs. The war between Spain and England has been so long suspended in the balance, that we presume one of the scales must very soon preponderate. The last information we have has a greater appearance of hostility than any we have hitherto received.— In France it appears to me the national Assembly in tearing the lace from the garb of government, will tear the coat itself into a thousand rags.— That nation may for ought I know finally be free; but I am firmly persuaded it will not be untill they have undergone another revolution. A nobility and a clergy, church and State levelled to the ground in one year’s time; rights not inconsistent with those of man, established by a prescription uncontrovertable, if any prescription can be so; rights like these, blown to the winds, by the single breath of a triumphant democracy are inauspicious omens for the erection of an equitable government of Laws.— By the politeness of the french consul, I have perused several volumes of their debates and projects for constitutions. There are some valuable papers among them; but it appears to me that the rabble that followed the heels of Jack Cade could not have devised greater absurdities than many of their propositions: some of which have been adopted by the Assembly.
I am, dear Sir, your’s affectionately.
J. Q. Adams.
